DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.	Claims 1-7 and 11-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Santiago (US 2018/0357317), hereinafter referred to as Santiago.

5.	Regarding claim 1, Santiago discloses an electronic apparatus comprising: a display; a communicator; a processor; and a memory, the memory being configured to store instructions set for the processor to:  in response to receiving a command from an external electronic apparatus through the communicator, the command including a keyword selected according to a user input in the external electronic apparatus, obtain a plurality of images relevant to media content being displayed on the display, which are stored for a preset period of time with respect to a point in time when the command is received, wherein the plurality of images are configured to be displayed sequentially on the display (fig. 1-3, paragraphs 26-27, 32 and 41-42 wherein user makes keyword search inquiry via touch input on mobile media device, in relation with content being displayed on television device), 
identify at least one candidate image that includes an object among the plurality of images (fig. 1-3, paragraphs 31 and 35 wherein user input is a request to identify one or more objects contained within the one or more frames of the video stream, or a request for information associated with the one or more objects contained within the one or more frames of the video stream), 
and transmit data relevant to the at least one candidate image to the external electronic apparatus by controlling the communicator such that the external electronic apparatus performs a search operation with respect to the transmitted data relevant to the at least one candidate image (fig. 1-3, paragraphs 52-53 and 71 wherein relevant results based on matching user request with contextual data based on database search).

6.	Regarding claim 2, Santiago discloses the electronic apparatus according to claim 1, wherein the condition corresponds to an image including more edge components than other images among the plurality of images, or an image including a full face among detected faces in the plurality of images when the keyword corresponds to a person (fig. 1-3, paragraph 48, 51 and 53 wherein contextual data may be at least one of one or more keywords, one or more images of objects derived from the context of the content).

7.	Regarding claim 3, Santiago discloses the electronic apparatus according to claim 1, wherein the instructions are set for the processor to detect an object contained in the plurality of images, and then identify the detected object (fig. 1-3, paragraph 35 wherein image analysis may include, without limitation, identification of objects, generation of search keywords, and analysis of text and content within an image).

8.	Regarding claim 4, Santiago discloses the electronic apparatus according to claim 3, wherein the instructions are set for the processor to convert the plurality of images into images in which edge components are emphasized, and then detect an object in the converted images (fig. 1-3, paragraph 22 wherein system implements visual enhancement of video encoding artifacts of input video in order to detect objects in images).

9.	Regarding claim 5, Santiago discloses the electronic apparatus according to claim 1, wherein the instructions are set for the processor to identify objects contained in the plurality of images by applying a data recognition model learned based on an artificial intelligence (AI) algorithm to the plurality of images, and the data recognition model comprises a data recognition model learned based on learning data such as an image and a name of an object contained in the image (fig. 1-3, paragraphs 37 and 56  wherein database may update its relational models and/or other models based on feedback regarding the quality and/or accuracy of the search result, and wherein database may update its relational models and/or other models based on feedback regarding the quality and/or accuracy of the search result).

10.	Regarding claim 6, Santiago discloses the electronic apparatus according to claim 1, further comprising an input unit, wherein the instructions are set for the processor to identify an object contained in the plurality of images in preset order based on a speech obtained through the input unit (fig. 1-3, paragraph 32-33 and 35 wherein search query may include speech and images queried are timestamped, text analysis may include analysis of a CC stream for text and content related to an object detected in content stream).

11.	Regarding claim 7, Santiago discloses an electronic apparatus comprising:  a touch screen display; a communicator; a processor; and a memory, the memory being configured to store instructions set for the processor to:  control the touch screen display to display an information search user interface that guides a search request for information relevant to an object contained in media content being displayed in another electronic apparatus (fig. 1-3, paragraphs 52-53 and 71 wherein relevant results based on matching user request with contextual data based on database search), 
transmit a command including a keyword selected according to a user input in the electronic apparatus to the electronic apparatus, and receive at least one candidate image identified in the another electronic apparatus based on the request, by controlling the communicator as an input for selecting an information search object included in the user interface wherein the at least one candidate image includes an object satisfying a condition corresponding to the keyword and is identified among a plurality of images sequentially displayed in the another electronic apparatus (fig. 1-3, paragraphs 26-27, 32 and 41-42 wherein user makes keyword search inquiry via touch input on mobile media device, in relation with content being displayed on television device), 
and display the at least one received candidate image by controlling the touch screen display, and perform a search operation with respect to the received data relevant to the at least one candidate image (fig. 1-3, paragraphs 26-27, 32 and 41-42 wherein user makes keyword search inquiry via touch input on mobile media device, in relation with content being displayed on television device).

12.	Regarding claim 11, Santiago discloses a method of controlling an electronic apparatus, comprising:  in response to receiving a command from an external electronic apparatus, the command including a keyword selected according to a user input in the external electronic apparatus, obtaining a plurality of images relevant to media content being displayed on a display of the electronic apparatus, which are stored for a preset period of time with respect to a point in time when the command is received, wherein the plurality of images are configured to be displayed sequentially on the display (fig. 1-3, paragraphs 26-27, 32 and 41-42 wherein user makes keyword search inquiry via touch input on mobile media device, in relation with content being displayed on television device); 
identifying at least one candidate image that includes an object satisfying a condition corresponding to the keyword among the plurality of images (fig. 1-3, paragraphs 31 and 35 wherein user input is a request to identify one or more objects contained within the one or more frames of the video stream, or a request for information associated with the one or more objects contained within the one or more frames of the video stream); 
and transmitting data relevant to the at least one candidate image to the external electronic apparatus such that the external electronic apparatus performs a search operation with respect to the transmitted data relevant to the at least one candidate image (fig. 1-3, paragraphs 52-53 and 71 wherein relevant results based on matching user request with contextual data based on database search).

13.	Regarding claim 12, Santiago discloses the method according to claim 11, wherein the plurality of images comprise an image that contains the object being displayed on the display at a point in time when an information search command is received (fig. 1-3, paragraph 32-33 and 35 wherein search query may include speech and images queried are timestamped, text analysis may include analysis of a CC stream for text and content related to an object detected in content stream).

14.	Regarding claim 13, Santiago discloses the method according to claim 11, wherein the condition corresponds to an image including more edge components than other images among the plurality of images, or an image including a full face among detected faces in the plurality of images when the keyword corresponds to a person (fig. 1-3, paragraph 48, 51 and 53 wherein contextual data may be at least one of one or more keywords, one or more images of objects derived from the context of the content).

15.	Regarding claim 14, Santiago discloses the method according to claim 13, further comprising converting the plurality of images into images in which edge components are emphasized, and then detecting an object in the converted images (fig. 1-3, paragraph 22 wherein system implements visual enhancement of video encoding artifacts of input video in order to detect objects in images).

16.	Regarding claim 15, Santiago discloses the method according to claim 11, further comprising identifying objects contained in the plurality of images by applying a data recognition model learned based on an artificial intelligence (Al) algorithm to the plurality of images, wherein the data recognition model comprises a data model learned based on learning data such as an image and a name of an object contained in the image (fig. 1-3, paragraphs 37 and 56  wherein database may update its relational models and/or other models based on feedback regarding the quality and/or accuracy of the search result, and wherein database may update its relational models and/or other models based on feedback regarding the quality and/or accuracy of the search result).

17.	Regarding claim 16, Santiago discloses the electronic apparatus according to claim 7, wherein the condition corresponds to an image including more edge components than other images among the plurality of images, or an image including a full face among detected faces in the plurality of mages when the keyword corresponds to a person (fig. 1-3, paragraph 48, 51 and 53 wherein contextual data may be at least one of one or more keywords, one or more images of objects derived from the context of the content).

Claim Rejections - 35 USC § 103
18.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
19.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

20.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
21.	Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Santiago, in view of Shihadah (US 2013/0282532), hereinafter referred to as Shihadah.

22.	Regarding claim 8, Santiago is silent in regards to disclosing the different electronic apparatus according to claim 7, wherein the information search user interface comprises a first information search object to request a search for a person, a second information search object to request a search for goods, and a third information search object to request a search for a place.
However Shihadah discloses the different electronic apparatus according to claim 7, wherein the information search user interface comprises a first information search object to request a search for a person, a second information search object to request a search for goods, and a third information search object to request a search for a place (fig. 1-2, paragraph 77 wherein user viewing football game can get access to information regarding the person, place or products available to consumer related to football game being viewed).  Shihadah (paragraph 9) provides motivation to combine the references wherein mobile device works to provide additional information regarding services related to content being presented to viewer on television.  All of the elements are known.  Combining the references would yield the instant claims wherein mobile device provides additional information relating to content being presented to viewer.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  

23.	Regarding claim 9, Shihadah discloses the different electronic apparatus according to claim 7, wherein the instructions are set for the processor to transmit a command, which requests a search for information relevant to an image among the at least one candidate image, to a server, by controlling the communicator, as an input for selecting the image is received (fig. 14-16, paragraphs 121 and 153 wherein user can make selection of detected objects via touch input on touch screen of mobile device).

24.	Regarding claim 10, Santiago discloses the different electronic apparatus according to claim 9, wherein the instructions are set for the processor to control the communicator to receive relevant information about the candidate image obtained by the server based on the command that requests a search for the relevant information, and control the display to display the relevant information (fig. 1-3, paragraphs 52-53 and 71 wherein relevant results based on matching user request with contextual data based on database search).

Conclusion
25.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES N HICKS whose telephone number is (571)270-3010. The examiner can normally be reached Monday-Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CNH/
/JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424